SCHEDULE 14C (RULE 14C-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate box: [] Preliminary Information Statement [X] Definitive Information Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) BENACQUISTA GALLERIES, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the Appropriate Box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which the transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials [] check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: BENACQUISTA GALLERIES, INC. 6870 La Valle Plateada Rancho Santa Fe, California, 92067 INFORMATION STATEMENT PURSUANT TO SECTION 14 OF THE SECURITIES EXCHANGE ACT OF 1934 AND REGULATION 14C AND SCHEDULE 14C THEREUNDER WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE NOT REQUESTED TO SEND US A PROXY Rancho Santa Fe, CA 92067 April 28, 2008 This information statement has been mailed on or about April 28, 2008 to the stockholders of record on April 16, 2008 (the “Record Date”) of Benacquista Galleries, Inc., a Nevada corporation (the "Company") in connection with certain actions to be taken by the written consent by the majority stockholders of the Company, dated as of April 16, 2008.The actions to be taken pursuant to the written consent shall be taken on or about April 28, 2008, 20 days after the mailing of this information statement. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. By Order of the Board of Directors, /s/ James Price Director, President and CEO 2 NOTICE OFACTION TO BE TAKEN PURSUANT TO THE WRITTEN CONSENT OF MAJORITY STOCKHOLDERS IN LIEU OF A SPECIAL MEETING OF THE STOCKHOLDERS, DATED APRIL 16, 2008. To Our Stockholders: NOTICE IS HEREBY GIVEN that the following action will be taken pursuant to a written consent of a majority of stockholders dated April 16, 2008, in lieu of a special meeting of the stockholders.Such action will be taken on or about May 19, 2008: 1. To amend the Company’s Articles of Incorporation to authorize 500,000,000 common shares and to create 50,000,000 shares of blank check preferred stock, $0.001 par value. OUTSTANDING SHARES AND VOTING RIGHTS On April 16, 2008, the Company’s board of directors and shareholders holding a majority of the voting power of the Company approved certain resolutions, including an amendment to the Company’s Articles of Incorporation to authorize the increase in the authorized common shares to 500,000,000 and to authorize the creation of 50,000,000 shares of blank check preferred stock. The following shareholders voted in favor of the Proposals: Name Number of Shares James Price 896,920 TOTAL 896,920 As of the
